DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

    PNG
    media_image1.png
    202
    137
    media_image1.png
    Greyscale


Specification
The disclosure is objected to because of the following informalities: .
Paragraph [063], line 1, the numeral reference for the motor hole should be 182.
Paragraph [047], line 2, “gear” (first occurrence) should be changed to “roller”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by admitted prior art.

    PNG
    media_image2.png
    884
    678
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    859
    875
    media_image3.png
    Greyscale

   As to claim 7, admitted prior art (see Figs. 1-6) discloses a photo printer comprising: 
           a paper supply unit (10) for stackedly accommodating paper and having a pickup roller protruding from a bottom surface thereof; 
         a platen roller (R2) provided at a front end of the paper supply unit; 
         a head (40) provided above the platen roller to form an image on the paper fed; 

           a pinion  (p) to which the reduced driving force of the geared motor is transferred;
          a platen gear (pg) coupled to a shaft of the platen roller (R2)  in such a manner as to engage with the pinion; and 
           a pickup gear (Fig. 4a, gear pug) coupled to a shaft of the pickup roller (R1)  in such a manner as to engage with the pinion.  

Allowable Subject Matter
8.     Claims 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.     The following is a statement of reasons for the indication of allowable subject matter:  
       As to claim 8, prior art of record do not teach or suggest, alone or in combinations, the limitations: 
            a first transfer gear disposed between the pinion and the platen gear; and 
             a second transfer gear disposed between the pinion and the pickup gear.
	See Figs. 15-16 and the description at paragraphs [096]-[099].

    PNG
    media_image4.png
    755
    838
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    839
    1112
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    897
    1300
    media_image6.png
    Greyscale


10.     Claims 1-6 are allowed.
11.    The following is an examiner’s statement of reasons for allowance: 
      Claims 1-6 are all because of the inclusion of the limitation: 
            a motor plate having an aligning hole adapted to allow one of the deceleration gears to pass therethrough and a motor hole adapted to allow a rotary shaft of the motor to pass therethrough.  

	See Figs. 7, 9 and the description thereof.

    PNG
    media_image7.png
    747
    841
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    735
    809
    media_image8.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











[



    PNG
    media_image9.png
    753
    688
    media_image9.png
    Greyscale


Conclusion
12.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 3761417 shows a printer having a motor plate for mounting a motor (22)  and a gear plate for mounting transmission gear (30) .  There is no teaching or suggestion of the claim limitation: a motor plate having an aligning hole (181) adapted to allow one of the deceleration gears to pass therethrough and a motor hole (182) adapted to allow a rotary shaft of the motor to pass therethrough.  

    PNG
    media_image10.png
    976
    1546
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    975
    1227
    media_image11.png
    Greyscale

    PNG
    media_image9.png
    753
    688
    media_image9.png
    Greyscale





    PNG
    media_image12.png
    750
    647
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    745
    710
    media_image13.png
    Greyscale
 

    PNG
    media_image14.png
    235
    804
    media_image14.png
    Greyscale

13.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HUU TRAN whose telephone number is (571)272-2261.  The examiner can normally be reached on T-F, 6:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAN H TRAN/Primary Examiner, Art Unit 2853